PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/275,728
Filing Date: 26 Sep 2016
Appellant(s): Barua et al.



__________________
Christopher J. Volkmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/13/2021.

04/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of PATHER (US 7,509,304 B1).
Claims 10-11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of PANCHADSARAM (US 2012/0131474 A1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of PANCHADSARAM (US 2012/0131474 A1), and further in view of PATHER (US 7,509,304 B1).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of SHUVAEV (US 2017/0223128 A1).
s 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over SCHNITMAN (US 2014/0337441 A1), in view of PANCHAPAKESAN (US Pub No. 2017/0371532 A1), and further in view of MILLMORE (US 2013/0103391 A1), and further in view of SHUVAEV (US 2017/0223128 A1), and further in view of PATHER (US 7,509,304 B1).

Response to Argument
 Rejection under 35 U.S.C. §112(a) as allegedly failing to comply with the written description requirement
A. 	independent claim 19 and dependent claims 20 and 22
Appellant argues that there is sufficient written description for the limitation in claim 19, “wherein the marked up notification is marked up according to an object notation that uses attribute-value pairs”, by citing ¶ [0038] of the specification.
Appellant’s argument above is not persuasive. ¶ [0038] only sets forth JSON format without describing “attribute-value pairs” as part of the marked up notification. In fact, the claimed invention even fails to mention “attribute-value pairs”. Appellant’s citations in the argument are directed to the program codes in Table 1, but however one of ordinary skill in the art cannot derive the claim limitation “wherein the marked up notification is marked up according to an object notation that uses attribute-value pairs” based on Table 1.

B.	Dependent claim 21
Appellant argues that there is sufficient written description for the limitation in claim 8, “wherein the email message is received using an email transfer protocol that is different than the data transfer protocol”. Specifically, Appellant argues that ¶ [0078] distinguishes notifications from emails and Fig.7, 8, ¶ [0031] describe SMTP messages and HTTP posts.
Appellant’s argument above is not persuasive. Appellant amended claim 21 by adding the limitation "wherein the email message is received using an email transfer protocol that is different than the data transfer protocol”. There is not sufficient written description for the added limitation. Specifically, ¶ [0078] only describes a notification is different from an email message by reciting “opposed to”, but it is Addition of Generic Claim: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” and “For each claim drawn to a genus: A "representative number of species" means that the species which are adequately described are representative of the entire genus”. The present application only discloses one pair of protocols used by an email message (SMTP) and a post (HTTP) and fails to disclose a presentative number of different protocols (e.g. at least a few pairs of different protocols). Thus it is unreasonable to conclude that Appellant has the possession for adding the genus claim regarding “different protocols” during the prosecution. Therefore the claimed invention lacks sufficient written description for amending claim 21 to recite a genus limitation “wherein the email message is received using an email transfer protocol that is different than the data transfer protocol”.

 Rejection under 35 U.S.C. §103 as allegedly being unpatentable over SCHNITMAN in
view of PANCHAPAKESAN, and further in view of MILLMORE.
A.	Independent claim 1 and Dependent claim 3
Appellant argues that PANCHAPAKESAN does not remedy the deficiencies of SCHNITMAN and does not suggest a modification to SCHNITMAN that renders claim 1 obvious. Specifically, Appellant argues that the “actions within the window 131” (paragraph [0021] of SCHNITMAN) with the labels “delegate to”, “review”, “comment”  are not natural language input by the user, let alone natural language input received by a text box. Moreover, Appellant argues that PANCHAPAKESAN does not teach a modification to the alleged marked up notification in SCHNITMAN (the RSVP email of FIG, 7) that is 
Appellant’s argument above is not persuasive. Overview of the references for independent claims: SCHNITMAN, PANCHADSARAM, and the claimed invention are in the same field of endeavor that a service (e.g. third-party service) sends a notification to a user device and then the notification is converted into an actionable email with an input mechanism/actionable item(s) (e.g. buttons, drop-down menu, text box) to receive a user input and then based on the user input, an action is performed with the service. In this way, by using the mechanism of an actionable email, a user can perform an action with a service within an email user interface in order to avoid the trouble of quitting the email user interface and then going to the service website to perform the action. Specifically, SCHNITMAN teaches that the notification from the service is a marked-up notification that comprises instructions for the input mechanism/actionable item(s) and how to perform the action with the service, and a server receives, parses, and renders the marked-up notification to be the actionable email. SCHNITMAN further teaches that after the actionable email receives the user input, the server receives a response email from the user device which comprises the user input and the service for the action. SCHNITMAN further teaches then the action is performed with the service and a confirmation notification is sent back to the user device. However, SCHNITMAN teaches that the input mechanism/actionable item(s) are buttons to click, drop-down menus to select, etc. rather than natural language input mechanism (e.g. text box). PANCHADSARAM disclose that the input mechanism not only includes buttons to click but also text boxes to receive natural language input from the user device. PANCHASARAM further discloses instructions for performing the action comprises an API (application programming interface) associated with the service to call to perform the action with the service. MILLMORE discloses performing an action with a service via natural language input by a user device in a text box in an email and sematic/linguistic analysis of the natural language input. Therefore SCHNITMAN modified by PANCHADSARAM (hereinafter SCHNITMAN-PANCHADSARAM) teaches that a marked-up notification from a service comprises a natural language input mechanism and identifies an API to call, and the marked-up notification is received at a server and converted into an actionable email to include a text box to receive a natural language user input. Then SCHNITMAN-PANCHADSARAM modified by MILLMORE teaches (hereinafter SCHNITMAN-PANCHADSARAM-MILLMORE) teaches after the actionable email receives the natural language user input, a response email that comprises the natural language input and the service for the action is sent to the server and then semantic/linguistic meaning of the natural language input is analyzed in order to perform the action with the service.            
SCHNITMAN teaches the actionable email mechanism by rendering and parsing a marked up notification from a service (Fig.5-9, ¶ [0034-0036], [0037-0041], ¶ [0025-0027], citations on Pg.6-7 in the outstanding Final Rejection dated on 04/19/2021). Specifically, SCHNITMAN discloses parsing and rendering a marked up notification from a service to generate an actionable email with a user input mechanism (buttons, a drop-down menu, etc.) to receive a user input (clicking the buttons, selecting the drop-down menu, etc.) to perform actions with the service (e.g. “Check in”, “RSVP”, “Confirm”, “TRACK package”, “YES, NO, MAYBE”, “Click to Change RSVP”, “refill a prescription”, etc. as shown in Fig.5-9). However, SCHNITMAN does not teach that the user input mechanism in the actionable email being natural language input mechanism (e.g. a text box) to receive a natural language user input mechanism (e.g. typing words/sentences into the text box). Therefore SCHNITMAN does not teach that the notification “represents rendering information configured to render a text box on the client device, the text box configured to receive a natural language user input”. In analogous teaching of actionable emails for services, PANCHAPAKESAN discloses actionable emails in an email box with input mechanisms to perform actions with third-party services within the actionable emails without navigating away from the  wherein the input mechanisms comprise a natural language input mechanism (a text box) to receive a natural language user input (Fig.1C, 1D, 1E, ¶ [0010-0011], ¶ [0017], ¶ [0021-0022] and ¶ [0068], citations on Pg.9 of the Final Rejection.). As shown in Fig. 1C, 1D and 1E, a user can select any of the natural language input portions “delegate to”, “review”, “comment”, etc. where the user can have a natural language input “Email: mark@company.site” “please review the line items” in 133 and 109 to interact with a service such as a loud-based bug service, a billing service, etc. The “delegate to”, “review”, “comment” in Fig. 1C, 1D and 1E teaches the “text box”; “Email: mark@company.site” and “please review the line items” in 133 and 109 are the natural language input by the user on the actionable email within the email user interface. Thus PANCHAPAKESAN teaches based on a notification from a service, generating an actionable email with a text box to receive natural language input from a user. 
In response to Appellant’s argument that PANCHAPAKESAN requires an email service profile to generate the actionable email, PANCHAPAKESAN still utilizes the service notification from a third-party service along with the email service profile to generate the actionable email. In addition, for any client device to render an actionable email, the client device requires a computing/program instructions and the “email service profile in PANCHAPAKESAN is the computing/program instructions. Thus arguing PANCHAPAKESAN utilizing something more than just the service notification is not persuasive. In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). SCHNITMAN already explicitly teaches sending a marked up notification that includes action items (user input mechanism rendering information) to a user device in order to generate the action items (user input mechanism) in an actionable email (¶ [0025], ¶ [0026-0027], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email; An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email … Schemas may be created for several types of emails). SCHNITMAN just does not disclose the actionable items (input mechanism) in the marked up notification includes a “text box” (natural language input mechanism), rather than just buttons to click, drop-down menus, etc. Then PANCHAPAKESAN teaches actionable items in an actionable emails comprises a “text box” (natural language input mechanism) to receive natural language user input. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating a natural language input mechanism (“text box”)  to receive a natural language user input in an actionable email to perform an action at a service of PANCHAPAKESAN into sending a marked-up notification that includes an input mechanism to a user device to generate the input mechanism to receive a user input in an actionable email in order to perform an action at a service of SCHNITMAN, such that a marked-up notification that includes a natural language input mechanism (“text box” rendering information) would be sent to a user device to generate the natural language input mechanism (“text box”) to receive a natural language user input in an actionable email in order to perform an action at a service. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of user input mechanism to receive a user input (natural language, namely “text box”) as taught by PANCHAPAKESAN into another known method sending an input mechanism in a marked up notification to a user as taught by SCHNITMAN to yield predictable and reasonably successful results of sending a natural language input mechanism (“text box”) in a marked up notification to a user, especially given that PANCHAPAKESAN and SCHNITMAN are in the same field of endeavor of using user inputs in actionable emails to perform actions with services (KSR MPEP 2143). Therefore SCHNITMAN in combination with PANCHAPAKESAN is not impermissible hindsight and SCHNITMAN modified by PANCHAPAKESAN teaches the limitations regarding a service sending a natural language input mechanism (“text box”) in a marked up notification to a user wherein the natural language input 
As addressed in the rejection for claim 4, SCHNITMAN further teaches that after receiving user input on the actionable items, the user device sends a response email message with user input action(s) back to the third-party service to perform an action with the third-party service (¶ [0038] and ¶ [0027], As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201) …the publisher service (214) may send the RSVP “yes” response… the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214); a pharmacy could use a SaveAction to create a “Refill prescription” button action…in FIG. 7. The structured data type is designated as an event with a name of “Molly's 4th Birthday.” The event is described as “Molly's 4th Birthday”…) (Fig.8-9, “From: Invite S” and ¶ [0038], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system). The response email is from the user device (recipient of the service notification) to the “third party service” (¶ [0038], see the citations above). Therefore SCHNITMAN teaches that the “third-party service” is identified as the destination/recipient in the response email message received from the user device and the response email includes an action (user input, e.g. RSVP yes, refill prescription) in order to perform the action with the “third-party service”. In addition, the response email identifies what action should be performed with the service, and thus the service is identified in the response email. As addressed in the rejection for claim 3, since the response email message from a user to a third-party service identifies the third-party service and the action, the third-party service receives the response email message, performs the action, and then sends a confirmation notification back to the user (Fig.8 and ¶ [0042], After sending a response, the publisher service (214) may write back the response status from the third-party service to the entry in persistent storage (204) corresponding to the corresponding email. When the email client fetches mail from persistent storage the client may receive the new response from the third-party service (216). This response can be shown to the user in the email system display. Once the third-party service notifies the email system that the service has received the action, the email system may change the display for the user to indicate that action has been taken. For example, an email may have a check mark next to it. Additionally, when a response has been send to the third-party service, but the email system has not yet received a response, a user may see a notification that the response has been sent to the third-party service. A notification may be in the form of a notification bar indicating progress, for example).
Although PANCHAPAKESAN discloses a natural language user input (“Delegate to: Email: mark@company.site” in Fig.1D, “Comment: please review the line items” in Fig.1E), however PANCHAPAKESAN does not explicitly disclose that performing an action with a service based on analyzing the semantic/linguistic of the natural language user input. Therefore SCHNITMAN modified by PANCHAPAKESAN (hereinafter SCHNITMAN-PANCHAPAKESAN) does not explicitly teach “using a natural language processor to generate at least one of a semantic or linguistic understanding of the natural language portion, wherein the semantic or linguistic understanding is mapped to an action to perform in the service”. In analogous teaching of performing actions via emails, MILLMORE teaches performing an action with a service based on analyzing natural-language user inputs wherein the analyzing is based on generating a semantic/linguistic understanding of the natural language user inputs, wherein the natural-language user input can be performed via an email user interface, namely sending an email with the natural-language user input in a text box (Fig.1, 5-6, 8-9, ¶ [0038], ¶ [0047], ¶ [0067], ¶ [0098-0099], ¶ [0052], Natural Language Processor (NLP) 30; a user provides natural language input to one of the input modules 18-22…Resulting text is then input to the controller 24. The controller 24 then employs the NLP 30 to parse the text into different portions, including nouns and verbs. The parsed nouns and verbs may be employed by the NLP 30 to determine certain attributes about the natural language input. Initial attributes may include indications as to whether the natural language input represents a request to implement a query to retrieve content; whether the input represents a request to implement another action, such as launching an ERP action; The command may involve, for example, triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on; The text request is categorized as an “Action” of type “Book Vacation” and includes a “Date” attribute of type “Next Week” 176. The category and attribute information 176 is then forwarded to a Web service that handles actions and processes for booking a vacation 178…finishes running the Web service, which returns a response 182; a wealth of information in the ERP system 14 can be used to produce a very accurate guess or estimate as to the meaning and intent behind natural language input, even when the input includes misspelled or incomplete information) (¶ [0012], ¶ [0091-0094], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 provided via the email client interface 110 of FIG. 5. The example results 122 include an address and map showing a location associated with Mark Jones). Therefore MILLMORE teaches generating a semantic or linguistic understanding of a natural language user input sent in an email message from a user device to a server device. Moreover, claim 1 is directed to a server computing system. Under the broadest reasonable interpretation, a system can comprise more than one device, and thus the client device 12 and the server device 14 in MILLMORE as a whole can be considered as a “server computing system”. Therefore, MILLMORE teaches a server computing system generating a semantic/linguistic understanding of a natural language input sent in an email message.
Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d SCHNITMAN already teaches a server device processing a user input in a response email in order to perform an action with a service (Fig.2 and ¶ [0038]). SCHNITMAN just does not teach the processing of the user input includes a semantic/linguistic understanding of natural language input. Then MILLMORE teaches processing a natural language input in an email by analyzing a semantic/linguistic understanding of the natural language input in order to perform an action with a service. Therefore SCHNITMAN-PANCHAPAKESAN in combination of MILLMORE teaches a server device processing a natural language user input in a response email by analyzing a semantic/linguistic understanding of the natural language input in order to perform an action with a service. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of processing email user input (processing natural language user input by semantic/linguistic understanding) as taught by MILLMORE into another known method of processing email user input (a server device processing a user input) as taught by SCHNITMAN-PANCHAPAKESAN to yield predictable and reasonably successful results of a server device processing a natural language user input by semantic/linguistic understanding, especially given that SCHNITMAN, PANCHAPAKESAN, and MILLMORE are all in the same field of endeavor of processing user input in an email to perform an action with a service (KSR MPEP 2143).

B.	Dependent claim 4
Appellant continues to argue that SCHNITMAN and PANCHAPAKESAN do not teach a natural language input mechanism (“text box”) and receive this alleged input in an email from the client device. Appellant continues to argue service identification is not described as in an email from the client. Further, Appellant argues that MILLMORE does not describe that client system 12 sends an email that includes the natural language input. 
Appellant’s argument above is not persuasive. The argument regarding the “text box” and the natural language input is the same argument provided for claim 1. The same argument has been addressed previously in “section 2, A” for claim 1. In summary, SCHNITMAN teaches receiving an input in actionable email (Fig.5-9 and ¶ [0034-0041]) and PANCHAPAKESAN teaches receiving a natural send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system). Therefore SCHNITMAN teaches that the “third-party service” is identified as the destination/recipient in the response email message received from the user device. In addition, the response email identifies what action should be performed with the service, and thus the service is identified in the response email. Therefore SCHNITMAN teaches that the “third-party service” is identified as the destination/recipient and as the service for the action in the response email message sent by the user device in order to perform an action with the “third-party service” 
MILLMORE teaches that the client device sends an email that includes natural language input in a text box to perform an action with a service (¶ [0012], ¶ [0091-0094], ¶ [0067], A second user option enables accepting natural language input via an email message; FIG. 5 is a diagram illustrating a fourth example user interface display screen 110, which illustrates a fourth example user interaction involving use of an email client to interact with an ERP system…an example software keypad 114 for entering text 112, i.e., natural language input… the user effectively inputs the text 112 as natural language input to the associated NLP system. The example natural language input 112 asks “Where is Mark?” The recipient system then implements appropriate ERP action(s) and then responds to the email accordingly…FIG. 6 is a diagram illustrating a fifth example user interface display screen 120, which illustrates example results 122 returned in response to the natural language input query 112 triggering an ERP action or process, such a running a query and retrieving data, activating a server-side application to trigger display of analytics or other visualizations, initiating an employee hiring or firing process, booking a vacation, placing an order, updating records or contacts, triggering display or updating of a calendar, and so on).

C.	Dependent claim 5
Appellant continues to argue that SCHNITMAN does not teach an email message received from the client that comprises a reply to the marked up notification. 
Appellant’s argument above is not persuasive. As addressed in the response to argument for claim 1, SCHNITMAN teaches receiving a response email message from the user device as a reply to the marked up notification to perform the action with the service (¶ [0038] and ¶ [0027], As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201) …the publisher service (214) may send the RSVP “yes” response… the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214); a pharmacy could use a SaveAction to create a “Refill prescription” button action…in FIG. 7. The structured data type is designated as an event with a name of “Molly's 4th Birthday.” The event is described as “Molly's 4th Birthday”…) (¶ [0038], An exemplary email system may send responses from a recipient to third-party services that sent the emails associated with the responses. A publisher service (214) centralizes outbound communications with third-party services (216). Outbound requests may be made to third-party services (216) to commit changes to actions made in the email system) (¶ [0025], ¶ [0026-0027], an email sender may want to send an email that is an invitation to a party as shown in FIG. 7. The party invitation may require an RSVP from the recipient and the RSVP choices may be: yes, no, or maybe. In order for an email system to recognize the email as an invitation that requires an RSVP with three possible responses, the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email; An email sender can use a structured data schema, such as a schema provided by Schema.org, to designate certain information about the email including the type of annotation that should be associated with the email).

D.	Dependent claim 6
Appellant continues to argue that SCHNITMAN does not teach the alleged input being received from the client in an email message and alleged input being a natural language input. Appellant continues to argue that MILLMORE does not suggest to one of ordinary skill in the art to modify SCHNITMAN to generate an email that is sent by client in response to a natural language user input. 
Appellant’s argument above is not persuasive. SCHNITMAN teaches receiving the response email message from the user device with the user input to perform the action with the service (e.g. RSVP yes”, “refill prescription”) (¶ [0038] and ¶ [0027], As illustrated in FIG. 12, an exemplary method sending annotation responses to an external information source, such as a third-party service, begins with receiving a recipient response to an annotated email that should be sent to the external source (1201) …the publisher service (214) may send the RSVP “yes” response… the email system may display a “refill prescription” button to the user. When the user hits the reply button, the email system may save the response in persistent storage (204) and send the response to the publisher service (214); a pharmacy could use a SaveAction to create a “Refill prescription” button action…in FIG. 7. The structured data type is designated as an event with a name of “Molly's 4th Birthday.” The event is described as “Molly's 4th Birthday”…). Then MILLMORE teaches receiving an email from a user device with natural language user input to perform an action with a service. Therefore SCHNITMAN in view of MILLMORE teaches receiving the response email message from the user device with the natural language user input to perform the action with the service. 

Rejection under 35 U.S.C. §103 as allegedly being unpatentable over SCHNITMAN, in view of PANCHAPAKESAN, in view of MILLMORE, in view of PATHER.
A.	Dependent claims 7 and 8
Appellant argues that PATHER does not suggest modifying the email of SCHNITMAN-PANCHAPAKESAN-MILLMORE to be an HTTP post to a URL endpoint corresponding to a client device.
Appellant’s argument above is not persuasive. SCHNITMAN-PANCHAPAKESAN-MILLMORE teaches sending a service notification to a client device wherein the service notification is converted to an actionable email. However, SCHNITMAN-PANCHAPAKESAN-MILLMORE does not teach the service notification is sent via an HTTP post and the client device (destination) is a URL endpoint. Then PATHER teaches, sending a service notification as an HTTP POST to a URL endpoint corresponding to a destination client device (Col.5, Ln.8-14; Col.18, Ln.39-41; a news subscription may request notifications from three different news sources such as a breaking news source, a sports source, and a business news source. If a subscriber has suitably subscribed to this type news subscription, then notifications that are generated from any of the three sources can be passed to the notification sinks 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers) (Col.6, Ln.4; Col.7, Ln.32-41; Col.2, Ln.28-32; Col.5, Ln.44-49; Col.18, Ln.39-41; Service: HTTP post; a URL merely identifies an endpoint of a communication…a delivery channel 310 interacts with a notification source 314 (e.g., HTTP post) such as provided from an event source to a configured or adapted notification sink 320 (e.g., sink associated with URL); an extension class (e.g., HTTP or other message extension type) is provided with the delivery channel that creates and sends a post or other type message to the notification sinks (e.g., URL associated with a message post); a notification event 134 can be modeled as a Post message (or other type) that is ultimately routed to a URL address. The extension component 144 can automatically generate protocol packets that wrap the underlying Post in order to present the message in a suitable form at the URL or other type notification sink 120; The sources are also referred to as event publishers, while the sinks are also referred to as event subscribers). Thus PATHER teaches a service notification being sent as a HTTP post and a destination client device for the service notification is a URL endpoint.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify sending a service notification to a destination client device in SCHNITMAN-PANCHAPAKESAN-MILLMORE to include a service notification being an HTTP post and a destination client device being a URL endpoint, such that a service notification would be sent as an HTTP POST to a URL endpoint for a destination user device. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of notification protocols (HTTP POST to URL endpoint clients) as taught by PATHER into another known method of marked-up service notifications as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE to yield predictable and reasonably successful results, especially given that SCHNITMAN, PANCHAPAKESAN, and PATHER are all directed to a notification from a service (KSR MPEP 2143).

Rejection under 35 U.S.C. §103 as allegedly being unpatentable over SCHNITMAN in view of PANCHAPAKESAN, further in view of MILLMORE, and further in view of PANCHADSARAM
A. 	independent claim 10 and dependent claims 11 and 17-18
Appellant continues to argue the teachings of SCHNITMAN and PANCHAPAKESAN for independent claim 10. Further, Appellant argues that PANCHADSARAM threads a received email message, and does not teach or suggest threading a notification email message that is generated based on a received notification.
	Appellant’s argument above is not persuasive. The argument for the teachings of SCHNITMAN and PANCHAPAKESAN for independent claim 10 is the same as that of independent claim 1. The response to the same argument has been provided in “section 2, A” previously for claim 1. 
	PANCHADSARM teaches based on a common subject or topic (e.g. metadata, character string) in a notification email message, threading the notification email message (¶ [0013], ¶ [0035], a conversation thread comprises two more related email messages. The two or more email messages are related by having either a common subject or common thread topic; thread-processing module 508 instructs the rendering module 506 to render a list of email messages in a conversation thread. The conversation thread corresponds to all messages with the same subject or the same thread topic as the selected email message) (¶ [0031-0033], As each email message is received, the example thread-parsing module 504 parses the email message to determine whether the email message is part of a conversation thread. The example thread-parsing module 504 determines whether the email received email message as part of a conversation thread. In addition, the thread-parsing module 504 identifies the subject of the received email message and associates the conversation thread with the identified subject… the thread-parsing module 504 may use one or more alternative methods to determine whether a received email message is part of a conversation thread. For example, the received email message may include metadata indicating that the received email message is part of a conversation thread. For example, the metadata may include a character string representing a thread topic. Email messages have a common thread topic are designated as part of a conversation thread). [Comment: an email message is to notify information (email content) to a recipient and thus an email message is a notification.]
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). SCHNITMAN-PANCHAPAKESAN already teaches a notification email message that is generated based on a received service notification by converting the received service notification into the notification email message (an actionable email). SCHNITMAN-PANCHAPAKESAN just does not teach the generated notification email message (namely an email) is threaded. Then PANCHADSARM teaches threading a notification email message. Thus it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of threading a notification email message of PANCHADSARM into a notification email message that is generated based on a received service notification of SCHNITMAN-PANCHAPAKESAN, such that a notification email message would be threaded wherein the notification email message is generated based on a received service notification. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a notification email message 

B.	Dependent claim 13
Appellant continues to argue the teachings of SCHNITMAN and MILLMORE for claim 13. 
Appellant’s argument above is not persuasive. The argument for the teachings of SCHNITMAN and PANCHAPAKESAN for claim 13 is the same as that of claim 4 (claim 13 is similar to claim 4). The response to the same argument has been provided in “section 2, B” previously for claim 4. 

C.	Dependent claim 14
Appellant continues to argue the teachings of SCHNITMAN for claim 14. 
Appellant’s argument above is not persuasive. The argument for the teachings of SCHNITMAN for claim 14 is the same as that of claim 5 (claim 14 is similar to claim 5). The response to the same argument has been provided in “section 2, C” previously for claim 5. 

D.	Dependent claim 15
Appellant continues to argue the teachings of SCHNITMAN and MILLMORE for claim 15. 
Appellant’s argument above is not persuasive. The argument for the teachings of SCHNITMAN and MILLMORE for claim 15 is the same as that of claim 6 (claim 15 is similar to claim 6). The response to the same argument has been provided in “section 2, D” previously for claim 6. 

E.	Dependent claim 16
Appellant continues to argue the teachings of MILLMORE for claim 16. 


Rejection under 35 U.S.C. $103 as allegedly being unpatentable over SCHNITMAN in view of PANCHAPAKESAN, in view of MILLMORE, in view of PANCHADSARAM, in view of PATHER.
A.	Dependent claim 12
Appellant argues PANCHAPAKESAN does not teach that the alleged marked up notification identifies an interface to be called to perform the action. Further, Appellant continues to argue PATHER’s teachings for an HTTP post to URL endpoint.
Appellant’s argument above is not persuasive. PANCHAPAKESAN teaches receiving a service notification for a service that is converted to an actionable email to perform an action with service (Fig.1A-1E, ¶ [0023] and ¶ [0018]). Thus PANCHAPAKESAN teaches identifying the service in the service notification. PANCHAPAKESAN further teaches identifying an API (Application Programming Interface) to call in order to perform an action with the identified service because each particular service uses a particular API. In other words, PANCHAPAKESAN teaches identifying an API to call based on the identified service in the service notification (¶ [0073], ¶ [0058-0059], ¶ [0017-0019], ¶ [0023], The email service profile 230 can also identify icons and text that the email client 109 can display and that the user can select to choose a particular action. The actions specified by the email service profile 230 can represent actions that the email client 109 can take on behalf of the user on a particular data item in the third-party service using network-accessible API associated with the third-party service; the executable code can include a network-accessible API of the third-party service 209, which the email client 109 can use to instruct the third-party service 209 to take the action defined by the API… the email service profile 230 may specify one or more actions that the email client 109 can cause to be taken at the expense reporting service in response to a particular API call defined by the email service profile 230; In the example of FIG. 1B, the email client 109 can display an additional icon 127 when the email message 115is swiped to a side. This icon 127 can indicate to the user that the email client 109 can perform the one more actions on behalf of the user within the third-party service. The email client 109 can a network-accessible API provided by the third-party service…the executable code associated with an email service profile can submit the identifier for a selected action to the third-party service through the network-accessible API of the third-party service; the email service profiles can be updated as needed when the network-accessible API of the third-party service changes…The email client 109 can also render user interface elements allowing a user to take action on data items within a third-party service over a network-accessible API without having to leave or exit the email client 109). Thus PANCHAPAKESAN teaches identifying an API to call to perform the action based on the identified service in the service notification. Therefore PANCHAPAKESAN teaches the service notification identifying an API to call to perform the action. 
Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). SCHNITMAN already teaches specifying instructions (structured data, markup, metadata) in the marked-up service notification to instruct how to send a response and perform an action with the service (¶ [0025-0026] and ¶ [0040-0041], the email sender may choose to include a mechanism such as structured data, markup, or metadata (referred to as structured data) that allows the sender to designate actionable items and possible responses within the email…to designate certain information about the email including the type of annotation that should be associated with the email, the information that should be associated with the annotation, and the possible actions and responses that a recipient should be able to perform. Structured data may contain metadata which includes instructions for sending responses back to the email sender. Structured data may be embedded into email and may be invisible to recipients. The embedded structured data can be used by email services or clients, like an exemplary email system, to make decisions about how to display and process the email which contains the structured data; The publisher may use the actions structured data from a specific email message to determine how to send the response to the third party service (216) that sent the message… structured data is included in an email). SCHNITMAN just does not teach the instructions include an API (application programming a known type of instructions for sending a response and perform an action with a service is identifying an API to call (¶ [0058], the executable code can include a network-accessible API of the third-party service 209 … to instruct the third-party service 209 to take the action defined by the API). Therefore it would have been obvious to modify the instructions in the marked-up service notification for performing the action in SCHNITMAN to include an API to call to perform an action as taught by PANCHAPAKESAN, such that the instructions, for performing the action, in the marked-up service notification would specify an API to call to perform the action. One of ordinary skill in the art would have been motivated to do so because PANCHAPAKESAN recognizes that each particular service is associated with a particular API (¶ [0073], ¶ [0058-0059], ¶ [0017-0019], ¶ [0023], actions that the email client 109 can take on behalf of the user on a particular data item in the third-party service using network-accessible API associated with the third-party service; the executable code can include a network-accessible API of the third-party service 209, instruct the third-party service 209 to take the action defined by the API… actions that the email client 109 can cause to be taken at the expense reporting service in response to a particular API call; The email client 109 can perform the action by communicating with a network-accessible API provided by the third-party service…the executable code associated with an email service profile can submit the identifier for a selected action to the third-party service through the network-accessible API of the third-party service; The email client 109 can also render user interface elements allowing a user to take action on data items within a third-party service over a network-accessible API without having to leave or exit the email client 109). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a known type of instructions for sending a response and perform an action with a service (identifying an API to call) as taught by PANCHAPAKESAN into another known method of instructions in a marked-up service notification for performing an action with a service as taught by SCHNITMAN to yield predictable and reasonably successful results of instructions, in a marked-up service notification for performing an action with a service, comprising identifying an API to call, especially given that PANCHAPAKESAN and 
The argument for the teachings of PATHER is the same as that of claim 7. The response to the same argument for claim 7 has addressed the same argument regarding an HTTP post to URL endpoint. 

Rejection under 35 U.S.C. $103 as allegedly being unpatentable over SCHNITMAN in view of PANCHAPAKESAN, in view of MILLMORE, in view of PANCHADSARAM, in view of PATHER.
A.	Independent claim 19
Appellant argues that provides no suggestion and no motivation to modify SCHNITMAN to send a marked up notification because the cited attribute value pair in SHUVAEV is directed to a smoke detector notification from a user’s smoke detector. Further, Appellant continues to argue the teachings of SCHNITMAN, PANCHAPAKESAN, and MILLMORE.
Appellant’s argument above is not persuasive. Appellant seems to argue that SHUVAEV is not in the same field of endeavor with SCHNITMAN. However, SHUVAEV, SCHNITMAN, and the claimed invention are pertinent to the same problem, “notification”. In response to appellant’s argument for nonanalogous art, it has been held that a prior art reference must either be in the field of appellant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the appellant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claimed invention and SCHNITMAN are directed to a service notification to a client device. Then SHUVAEV teaches a notification using an attribute value pair in accordance with JSON (¶ [0094], the commands and/or notifications sent between user accounts/client applications and registered devices via intermediary 116 may be provide in Javascript Object Notation (JSON… a command or notification may be provided using an attribute: value pair in accordance with JSON). SHUVAEV even teaches the inventive idea that a notification is in JSON format as disclosed in ¶ [0037-0038] of the PG pub. of the present application. Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a notification using an attribute value pair in accordance with JSON of SHUVAEV into a mark-up notification of SCHNITMAN-PANCHAPAKESAN-MILLMORE, such that a mark-up notification would use an attribute value pair in accordance with JSON. Further, Appellant seems to argue that there is no teaching, suggestion, or motivation (TSM) to combine the references. However, as addressed in the rejection on Pg.47 of the outstanding Final Rejection, the rationale for combining SCHNITMAN is KSR (A), combining prior art elements according to known methods to yield predictable results. Specifically, this is incorporating a known method of a notification format (JSON using an attribute value pair) as taught by SHUVAEV into another known method of a mark-up service notification as taught by SCHNITMAN-PANCHAPAKESAN-MILLMORE to yield predictable and reasonably successful results of a marked-up service notification in JSON format using an attribute value pair (KSR MPEP 2143).
The argument for the teachings of SCHNITMAN, PANCHAPAKESAN, and MILLMORE for independent claim 19 is the same as that of independent claim 1. The response to the same argument has been provided in “section 2, A” previously for claim 1.

Rejection under 35 U.S.C. $103 as allegedly being unpatentable over SCHNITMAN in view of PANCHAPAKESAN, in view of MILLMORE, in view of PANCHADSARAM, in view of PATHER
A.	Dependent claims 20-22
Appellant continues to argue PATHER’s teachings for an HTTP post to URL endpoint.
Appellant’s argument above is not persuasive. The argument for the teachings of PATHER is the same as that of claim 7. The response to the same argument for claim 7 has addressed the argument regarding an HTTP post to URL endpoint. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HANNAH S WANG/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
Conferees:
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454      
                                                                                                                                                                                                  
/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.